NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DAWN SHIPLEY-JOI'INSON,
Petiti0ner,
V. 
MERIT SYSTEMS PROTECTION BOARD,
Resp0nden,t,
AND
UNITED S'I`ATES POSTAL SERVICE,
Interven0r.
2010-3155
Petition for review of the Merit Systems Protection
Board in case no. N`Y4324100135-I-1.
ON MOTION
ORDER
Upon consideration of the motions to reform the offi-
cial caption to designate the Merit Systen1s Protection
B0ard as the respondent and to permit the United States
Posta1 Ser\/ice to int;ervene,
IT ls 0RDERED THAT:

11-1--v
SHIPLEY-JOHNSON V. MSPB 2
The motions are granted The revised official caption
is reflected above.
FOR THE COURT
SEP 1 6 mm lsi Jan Horba1y
Date Jan Horba1y
C1erk
cci DaWn Shipley-J0hnson, Esq.
Armando A. Rodriguez-Feo, Esq.
B. Chad Bungard, Esq. 
s20
§9PEALS FOR
L C|RCUlT
A
SEP 16 3010
.|AN HORBALY
CLERK
§§